DETAILED ACTION
This action is responsive to communications filed 01 February 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2021 was filed after the mailing date of the non-final Office action on 03 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 17 February 2021 was filed after the mailing date of the non-final Office action on 03 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive. Applicant argues in substance.
Benzion, Castro, Zhao, and Lee, whether considered individually or in any permissible combination, fail to remedy the above-noted deficiencies of Balakrishnan and Szabo as references against independent claims 1 and 11. See Remarks pages 10-12.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The claims as amended, e.g. “aggregator control circuitry, configured to: … select at least one or the aggregator control circuitry or a storage device controller of the one or more of the storage devices for computing metadata; and based on a result of the selecting, govern a computation, at the aggregator control circuitry or at the storage device controller of one or more of the storage devices, of metadata…”, under broadest reasonable interpretation, merely require that an aggregator control circuitry computes metadata, therefore, Balakrishnan at least discloses and/or teaches that a system, comprising an assignor component (i.e. aggregator control circuitry herein) that is configured (i.e. selected so as to perform the actions) to assign metadata to images in the personal collection (i.e. computing metadata for the images in the personal collection), see 0008, 0029-0030, 0034, 0039, 0041-0043, 0046 and 0056.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “aggregator control circuitry, configured to: … select at least one of the aggregator control circuitry or a storage device controller of one or more of the storage devices for computing metadata”; however, the claim as written, under broadest reasonable interpretation, merely denotes that the aggregator control circuitry is configured to compute metadata. The claim does not require that the storage device controller is configured to compute metadata, and as such the claim fails to particular point out and distinctly claim the subject matter at which the inventor (or a joint inventor) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US-20140270407-A1) hereinafter Balakrishnan in view of Benzion et al. (US-20120278560-A1) hereinafter Benzion.
Regarding claim 1, Balakrishnan discloses: 
A storage aggregator controller ([0029] [0041-0042] [FIG. 2] client computing device 102 and/or one or more data stores managed by a cloud service, e.g. comprising storage server 202/tagging server 204; wherein the components (e.g. retriever component 122, assignor component 124, etc.) and the personal image collection 118 can be distributed between the client computing device, the storage server, and the tagging server in any suitable manner (i.e. when tagging server comprises the assignor component, it is a storage aggregator controller)), comprising: 
a host interface configured to communicate over a computer network with one or more remote hosts ([0043] retriever component can reside on the client computing device such that the images 112 and corresponding metadata 114 are downloaded to the client computing device by way of network 106 and uploaded to the tagging server, wherein uploading requires an interface (i.e. host interface) so as to transfer data from the client to the server [0056] [FIGs. 2 and 6] tagging server includes the assignor component which can access the image captured by the camera 604 in response to a command set forth by the user of the mobile telephone 602, i.e. client computing device, wherein accessing an image from the mobile telephone requires interfacing with the client computing device (i.e. host interface), see item 102 connected to 204 over network (e.g. network 106 of [FIG. 1]) [0076] several devices may be in communication by way of a network connection and may collectively perform tasks described as being performed by the computing device 1100, i.e. system 200/600); 
a storage device interface ([0029] [0041] [0043] [0056] [FIGs. 2 and 6] access the image captured by the camera responsive to such image being placed on the storage server, and wherein assignor component (of tagging server) assigns metadata to images in the personal image collection (of storage server), wherein accessing an image placed on a storage server such as to assign metadata to images in the personal image collection requires an interface (i.e. storage device interface) so as to access data from the storage server, see item 202 connected to 204 over network (e.g. network 106 of [FIG. 1]) [0076] several devices may be in communication by way of a network connection and may collectively perform tasks described as being performed by the computing device 1100, i.e. system 200/600), configured to communicate 5locally with a plurality of local storage devices ([0029] [0041] [0056] [FIGs. 2 and 6] personal image collection may reside in one or more data stores (i.e. plurality of storage device) managed by a cloud service, e.g. the storage server (included in an on-premise service; i.e. local)), separate from the one or more remote hosts ([FIG. 2] storage server separate from client computing device), the storage devices having respective non-volatile memories ([0029] [0041] [0056] [FIGs. 2 and 6] personal image collection may reside in one or more data stores (i.e. plurality of local storage device) which retains the personal image collection (i.e. non-volatile memories)); and 
aggregator control circuitry ([0056] assignor component 124), configured to: 
manage the plurality of local storage devices for 10storage or retrieval of media objects ([0056] assignor component can access the image responsive to such image being placed on the storage server 202 (i.e. retrieval) and subsequent to the assignor component associating metadata with the image, the metadata and the image can be transmitted to the storage server (i.e. storage)), the plurality of storage devices coupled to the storage device interface ([0029] [0041] [0056] [FIGs. 2 and 6] personal image collection may reside in one or more data stores (i.e. plurality of storage device) managed by a cloud service, wherein tagging server includes the assignor component which can access the image captured by the camera responsive to such image being placed on the storage server (included in an on-premise service; i.e. local), wherein accessing an image placed on a storage server requires interfacing with the storage server (i.e. storage device interface) [0076] several devices may be in communication by way of a network connection and may collectively perform tasks described as being performed by the computing device 1100, i.e. system 200/600); 
select at least one of the aggregator control circuitry or a storage device controller of one or more of the storage devices for computing metadata ([0030] system 100 is configured (i.e. system 100 selected) to leverage the metadata 114 associated with the images 112 in the data store 110 of the server 104 to assign (i.e. compute) metadata to images in the personal image collection 118 [0034] e.g. by assignor component 124 [0039] assignor component configured to (i.e. selected to) perform scene analysis and assign metadata); and
based on a result of the selecting ([0030] [0039] system 100, e.g. assignor component 124 configured to), govern a computation ([0034] [0043] assignor component can assign metadata to at least one image in the personal image collection (i.e. governing assignment that a metadata identifies an image), at the aggregator control circuitry or at the storage device controller of one or 20more of the storage devices ([0034] [0043] assignor component can assign metadata to at least one image in the personal image collection (i.e. governing assignment that a metadata identifies an image [0029] [0041-0042] [FIG. 2] the components (e.g. assignor component 124, etc.) can be distributed between the client computing device, the storage server, and the tagging server in any suitable manner), of metadata that defines content characteristics of the media objects that are retrieved from the plurality of storage devices or that are received from the one or more hosts over the computer network for storage in the plurality of storage devices ([0034] [0043] assignor component can assign metadata to at least one image in the personal image collection (i.e. governing assignment that a metadata identifies an image [0008] [0039] metadata, e.g. tags that identifies people captured in such images (i.e. identifying content characteristics of the media objects), location and/or event, comments, captions, etc. [0029] [0041] [0046] [0056] [FIGs. 2 and 6] access the image captured by the camera in response to a command set forth by the user of the mobile telephone, i.e. client computing device, wherein accessing an image from the mobile telephone requires interfacing with the client computing device (i.e. host interface) or access the image captured by the camera responsive to such image being placed on the storage server, wherein accessing an image placed on a storage server requires interfacing with the storage server (i.e. storage device interface); metadata can be retained in the data store in relation to images in the personal image collection).  
	Balakrishnan does not explicitly disclose:
the aggregator control circuitry configured to present to the one or more remote hosts an abstracted logical address space that is mapped to a combination of physical address spaces of the 15plurality of storage devices, wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable;
	However, Benzion discloses:
the aggregator control circuitry configured to present to the one or more remote hosts an abstracted logical address space that is mapped to a combination of physical address spaces of the 15plurality of storage devices ([0024] presenting to at least one host computer a logical address space, wherein a mapping tree maps one or more contiguous ranges of addresses related to the logical address space and one or more contiguous ranges of addresses related to the physical address space), wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable ([0105] updating the mapping tress is provided responsive to predefined events);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan in view of Benzion to have presented an abstracted logical address space mapped to a combination of physical address spaces. One of ordinary skill in the art would have been motivated to do so to change a client’s side configuration of the storage system with no changes in meta-data handled in the second virtual layer and/or physical storage space (Benzion, [0062]).
Regarding claim 11, it does not further define nor teach over the limitations of claim 1, therefore, claim 11 is rejected for at least the same reasons set forth above as in claim 1.
Claim 2-4, 6-7, 9, 12-14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan-Benzion further in view of Szabo (US-20090132462-A1).
Regarding claim 2, Balakrishnan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Balakrishnan-Benzion do not explicitly disclose:
wherein the aggregator control circuitry is further configured to control an order by which media objects are retrieved from751755 3-27-Attorney Docket No. MP11065(004048-0731-101)Customer No. 45510 the plurality of storage devices and processed to compute 5metadata
However, Szabo discloses:
wherein the aggregator control circuitry is further configured to control an order by which media objects are retrieved from751755 3-27-Attorney Docket No. MP11065(004048-0731-101)Customer No. 45510 the plurality of storage devices and processed to compute 5metadata ([0004] monitor the state of the metadata extraction and guide which engines should process the content in which order).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan-Benzion in view of Szabo to control an order by which media objects are retrieved and processed to compute metadata. One of ordinary skill in the art would have been motivated to do so to extract metadata in a distributed manner (Szabo, [0004]).  
Regarding claim 3, Balakrishnan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Balakrishnan-Benzion do not explicitly disclose:
wherein the aggregator control circuitry is further configured to selectively control whether the metadata is computed by the storage device controller of any single storage device, by 5storage device controllers of a plurality of storage devices, or by a combination of the aggregator control circuitry and storage device controllers of one or more storage devices.
However, Szabo discloses:
wherein the aggregator control circuitry is further configured to selectively control whether the metadata is computed by the storage device controller of any single storage device ([0020] coordinator 202 is configured to coordinate which metadata extraction actions should be performed, wherein each device 102 may include a single coordinator that manages metadata extraction processes for it), by 5storage device controllers of a plurality of storage devices ([0020] a central coordinator may coordinate metadata extraction for multiple devices), or by a combination of the aggregator control circuitry and storage device controllers of one or more storage devices. 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan-Benzion in view of Szabo to have 
Regarding claim 4, Balakrishnan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Balakrishnan-Benzion do not explicitly disclose:
wherein the aggregator control circuitry is further configured to cause the storage device controller of a specific storage device, from among the plurality of storage devices, to 5compute metadata with respect to a segment of a media object that is stored in the specific storage device.
However, Szabo discloses:
wherein the aggregator control circuitry is further configured to cause the storage device controller of a specific storage device ([0018] i.e. metadata for an image may need to be extracted by one engine 106 and facial recognition may need to be performed by another engine; i.e. depending on actions required, a specific engine), from among the plurality of storage devices ([0020] coordinator 202 is configured to coordinate which metadata extraction actions should be performed, wherein each device 102 may include a single coordinator that manages metadata extraction processes for it), to 5compute metadata with respect to a segment of a media object that is stored in the specific storage device ([0014] an item of metadata may describe an individual datum; wherein datum is a piece of information, i.e. segment).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan-Benzion in view of Szabo to have computed metadata with respect to a segment of a media object. One of ordinary skill in the art would have been motivated to do to have an item of metadata describe an individual datum (Szabo, [0014]).
Regarding claim 6, Balakrishnan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,

wherein the aggregator control circuitry is further configured to apportion a processing load for computing metadata of media objects among the aggregator control circuitry and storage 5device controllers of one or more of the plurality of storage devices.
However, Szabo discloses:
wherein the aggregator control circuitry is further configured to apportion a processing load for computing metadata of media objects among the aggregator control circuitry and storage 5device controllers of one or more of the plurality of storage devices ([0025] distributed metadata extraction is provided where devices of different capabilities and processing power may be used to extract metadata from content).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan-Benzion in view of Szabo to have apportioned a processing load for computing metadata among the aggregator control circuitry and controllers. One of ordinary skill in the art would have been motivated to do so to provide distributed metadata extract in the case where different capabilities and processing power is to be used to extract metadata (Szabo, [0025]).
Regarding claim 7, Balakrishnan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Balakrishnan-Benzion do not explicitly disclose:
wherein a media object is stored in segments distributed among respective ones of the plurality of storage devices, the aggregator control circuitry being further configured to: 
cause a plurality of storage device controllers of the plurality of storage devices, respectively, to compute portions of metadata for the segments of the media object that are stored locally at the 
obtain the computed portions of metadata from the plurality of storage devices; and
combine the computed portions of metadata into combined metadata corresponding to the media object.
However, Szabo discloses:
wherein a media object is stored in segments distributed among respective ones of the plurality of storage devices ([0014] an item of metadata may describe an individual datum; wherein datum is a piece of information, i.e. segment), the aggregator control circuitry being further configured to: 
5cause a plurality of storage device controllers of the plurality of storage devices, respectively, to compute portions of metadata for the segments of the media object that are stored locally at the respective storage device ([0020] coordinator 202 is configured to coordinate which metadata extraction actions should be performed, wherein each device 102 may include a single coordinator that manages metadata extraction processes for it [0021] each device may include its own content), and store the portions of computed metadata at the respective storage 10device ([0034] content and metadata may be stored in storage 206); 
obtain the computed portions of metadata from the plurality of storage devices ([0042] personal computer may be able to extract metadata from the images but not extract faces from the images, thus the personal computer may communicate with the video game console, which may include a powerful graphics processor that can perform facial recognition, and the facial recognition metadata may then be sent back to the computer; i.e. obtaining extracting metadata from images including faces); and 
combine the computed portions of metadata into combined metadata corresponding to the media object ([0043] metadata extracted by the personal computer may be used in creating the album (i.e. media object; e.g. including creation time of the photo, portrait, landscape, etc.) and using facial recognition metadata to create an album (e.g. indicate the number of faces and where they are in the image and allow the personal computer to extract the faces for the photo album)).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan-Benzion in view of Szabo to have computed metadata at different devices and obtain the computed portions of metadata from a plurality of devices to combine them to generate a combined metadata corresponding to the media object. One of ordinary skill in the art would have been motivated to do so to allow multiple devices to have metadata extracted that previously could not be, e.g. a personal computer alone could not have the facial recognition performed (Szabo, [0043]).
Regarding claim 9, Balakrishnan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Balakrishnan-Benzion do not explicitly disclose:
wherein the aggregator control circuitry is further configured to cause computed metadata to be stored in separate segments distributed among the plurality of storage devices.
However, Szabo discloses:
wherein the aggregator control circuitry is further configured to cause computed metadata to be stored in separate segments distributed among the plurality of storage devices ([0025] distributed metadata extraction is provided where devices of different capabilities and processing power may be used to extract metadata from content [0042] personal computer may be able to extract metadata from the images but not extract faces from the images, thus the personal computer may communicate with the video game console, which may include a powerful graphics processor that can perform facial recognition, and the facial recognition metadata may then be sent back to the computer; i.e. personal computer stores image metadata but not facial recognition while gaming console stores facial recognition metadata, and distributes it to a personal computer).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan-Benzion in view of Szabo to have stored metadata in separate segments and distributed. One of ordinary skill in the art would have been motivated to do so to allow multiple devices to have metadata extracted that previously could not be, e.g. a personal computer alone could not have the facial recognition performed (Szabo, [0043]).
Regarding claims 12-14, 16-17 and 19, they do not further define nor teach over the limitations of claims 2-4, 6-7 and 9, therefore, claims 12-14, 16-17 and 19 is rejected for at least the same reasons set forth above as in claims 2-4, 6-7 and 9.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan-Benzion further in view of Castro et al. (US-20060047706-A1) hereinafter Castro.
Regarding claim 5, Balakrishnan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above, wherein the aggregator control circuitry is further configured to: 
Balakrishnan-Benzion do not explicitly disclose:
identify an idle storage device controller of one or more 5storage devices that is presently not busy executing a storage related read operation or write operation; and 
select the identified idle storage device controller to compute metadata based on media objects or media object segments stored in one or more of the plurality of storage 10devices.  
However, Castro discloses:
identify an idle storage device controller of one or more 5storage devices that is presently not busy executing a storage related read operation or write operation ([0009] most files are not constantly modified and the computer system can generate metadata or the files during computation idle times in a background process, wherein the file system 200 will add (i.e. write operation) item 3 222 into the file storage area 202 but may not be able to generate and store metadata corresponding to the item; i.e. generating metadata based on idle computation times requires identifying an idle computational unit so as to generate metadata); and 
select the identified idle storage device controller to compute metadata based on media objects or media object segments stored in one or more of the plurality of storage 10devices ([0009] computer system can generate metadata or the files during computation idle times in a background process).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan-Benzion in view of Castro to have identified an idle storage device controller to compute metadata. One of ordinary skill in the art would have been motivated to do so as generating metadata typically requires substantial computing time (Castro, [0009]).
Regarding claim 15, it does not further define nor teach over the limitations of claim 5, therefore, claim 15 is rejected for at least the same reasons set forth above as in claim 5.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan-Benzion further in view of Zhao et al. (US-20140074855-A1) hereinafter Zhao.
Regarding claim 8, Balakrishnan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above, wherein the aggregator control circuitry is further configured to: 
Balakrishnan-Benzion do not explicitly disclose:
retrieve segments of a media object from separate storage 5devices from among the plurality of storage devices that are aggregated by the storage aggregator controller; and 
compute metadata for the retrieved segments of the media object.  
However, Zhao discloses:
([0079] content may be stored at one or more databases and provided to one or more clients); and 
compute metadata for the retrieved segments of the media object ([0130] extract information from one or more content segments that enables determination of CID and/or time codes as well as other information, such as watermarks).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan-Benzion in view of Zhao to have retrieved segments from a plurality of storage devices and computed metadata for the retrieved segments. One of ordinary skill in the art would have been motivated to do so to extract information from one or more segments (Zhao, [0130]).
Regarding claim 18, it does not further define nor teach over the limitations of claim 8, therefore, claim 18 is rejected for at least the same reasons set forth above as in claim 8.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan-Benzion-Castro further in view of LEE (US-20180024770-A1) hereinafter Lee.
Regarding claim 10, Balakrishnan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above, wherein the aggregator control circuitry is further configured to: 
Balakrishnan-Benzion do not explicitly disclose:
receive a read instruction or a write instruction from 5the one or more hosts over the computer network; and 
in response to the receiving, pause metadata computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted, and continue metadata computation at least at the 10aggregator control circuitry or at a storage controller 
However, Castro discloses:
receive a read instruction or a write instruction from 5the one or more hosts over the computer network ([0009] item E is added when removable media is inserted into a removable media drive, the file system will add it into the file storage area (i.e. write instruction based on inserting media)); and 
continue metadata computation at least at the 10aggregator control circuitry or at a storage controller that is controlled by the aggregator control circuitry and that is idle from performing any read or write instructions ([0009] computer system can generate metadata or the files during computation idle times in a background process).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan-Benzion in view of Castro to have identified an idle storage device controller to compute metadata. One of ordinary skill in the art would have been motivated to do so as generating metadata typically requires substantial computing time (Castro, [0009]).
Balakrishnan-Benzion-Castro do not explicitly disclose:
in response to the receiving, pause computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted,
However, Lee discloses:
in response to the receiving, pause computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted ([0102-0103] memory system is capable in a state in which performing a program operation is not completed to put the program operation on hold, and perform a read operation corresponding to the received read command which is received simultaneously with the program command or after the program command),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balakrishnan-Benzion-Castro in view of Lee to have paused metadata computation on aggregator control circuitry or a storage controller where a read/write instruction is targeted. One of ordinary skill in the art would have been motivated to do so to improve the performance of the read operation and utilization efficiency of the memory included in the controller (Lee, [0105]).
Regarding claim 20, it does not further define nor teach over the limitations of claim 10, therefore, claim 20 is rejected for at least the same reasons set forth above as in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levy (US-20070156726-A1) CONTENT METADATA DIRECTORY SERVICES;
Jayanti Venkata et al. (US-10129109-B2) MANAGING CHANGE EVENTS FOR DEVICES IN AN ENTERPRISE SYSTEM;
VELIC et al. (US-20170304732-A1) SYSTEM AND METHOD FOR TOY RECOGNITION;
CHOI et al. (US-20170169358-A1) IN-STORAGE COMPUTING APPARATUS AND METEHOD FOR DECENTRALIZED MACHINE LEARNING;
DOR et al. (US-20170293431-A1) DATA STORAGE DEVICE HAVING INTERNAL TAGGING CAPABILITIES;
Cremer et al. (US-20170193362-A1) RESPONDING TO REMOTE MEDIA CLASSIFICATION QUERIES USING CLASSIFIER MODELS AND CONTEXT PARAMETERS;
KANG et al. (US-20180189615-A1) ELECTRONIC APPARATUS AND METHOD OF OPERATING THE SAME.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
2/17/21